      Case 2:20-cv-00073-DPM Document 23 Filed 08/31/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

LEE GRONE GREENE, III                                        PLAINTIFF

v.                       No. 2:20-cv-73-DPM

SOCIAL SECURITY ADMINISTRATION,
Commissioner                                             DEFENDANT

                                ORDER
     Unopposed recommendation, Doc. 22, adopted.          FED. R.     Crv. P.
72(b) (1983 addition to advisory committee notes). The Court will
dismiss   Greene's   complaint    with    prejudice    and   affirm      the
Commissioner's decision.
     So Ordered.

                                 D.P. Marshall Jr.
                                 United States District Judge
